By the Court,
Hawlex, J.:
The statement on motion for new trial does not show . that it contains all the evidence. This Court has frequently and uniformly held that when the motion for a new trial is based, as in the present case, upon the insufficiency of the evidence to. justify the verdict, the statement will not be considered unless it affirmatively shows that it contains all the'material evidence produced at the trial. This rule of practice has been established so long, and affirmed so often, that it should not again be questioned. ■
The objection urged against the ruling of the court in not striking out the testimony of the witness Boutin will not be considered, because it is not specified in the assignment of errors. The assignment of “ error of the court in admitting the testimony excepted to by the defendant ” as contained in the statement, is entirely too general. The appellant must specify the particular errors upon which he relies. *152“If no snob specifications be made, the statement shall be disregarded." Stats. 1869, 227, Sec, 197; Corbett v. Job, 5 Nev. 205; Caldwell v. Greely, 5 Nev. 260.
It is as unsatisfactory to tbe Court, as it is to counsel, to bave eases disposed of upon mere questions of practice. But it must be remembered, tbat tbe rules of practice are as obligatory upon us as upon tbe parties to a suit; and if attorneys desire to bave their cases examined upon tbe merits, they must comply with the plain provisions of tbe statute, and tbe rules of practice as established by tbe Court.
Tbe judgment and order denying a new trial are affirmed.